12 F.3d 206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Haywood WILLIAMS, Jr., Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Haywood Williams, Jr., Defendant-Appellant.
Nos. 93-6842, 93-6905.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 17, 1993.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.
Haywood Williams, Jr., Appellant Pro Se.
Raymond Alvin Jackson, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders denying his motions for production of sealed records (No. 93-6842), and for supplementation of the record on appeal (No. 93-6905).*  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Williams, No. CR-80-14-N (E.D. Va.  July 26, 1993;  Aug. 13, 1993).  We deny Williams' motions for appointment of counsel and oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We consolidated these cases on appeal